                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



ROBERT D. PARKER,
              Plaintiff,
       V.
                                                          Case No. 5:19CV288
                                                          (Judge BAILEY)
RN PEARSAL, et al.,

              Defendants.


               ORDER DISMISSING CASE FOLLOWING NOTIFICATION

       On August 13, 2018, the pro se plaintiff, a federal inmate, filed this Bivens
complaint in the United States District Court for the Eastern District of Virginia. Because
the Complaint involved allegations regarding the plaintiff’s medical care at FCC Hazelton,
the case was transferred to this Court on October 9, 2019. However, the Complaint was
not on this Court’s approved form, and therefore, the Clerk of Court sent plaintiff a Notice
of Deficient Pleading and Intent to Dismiss with a copy of the required form complaint.
       On November 4, 2019, the plaintiff filed his Complaint on the Court-approved form,

and it has been assigned Civil Action No. 5:19cv303. Accordingly, pursuant to the terms

of the Notification, it is hereby ORDERED that this action be DISMISSED, the plaintiff’s

Motion to Proceed in forma pauperis [Doc. 2] be DENIED AS MOOT, and all matters

relating to the plaintiffs claims shall proceed in Civil Action 5:19cv303.

       It is so ORDERED.
       The Clerk is directed to send a copy of this Order to the pro se plaintiff by certified
mail, return receipt requested, to his last known address as reflected on the docket sheet.
DATED: November 5, 2019.




                                EY
                           UNITED STATES DISTRICT JUDGE




                            2
